      Case 2:21-cv-02113-JAR-TJJ Document 12 Filed 05/19/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS
                   KANSAS CITY-LEAVENWORTH DIVISION


 JARED NALLY, ET AL.,
                                                 CIVIL ACTION NO.: 21-2113
              Plaintiffs,
                                                        PLAINTIFFS’ MOTION
       v.                                                FOR PRELIMINARY
                                                          INJUNCTION ON
 RONALD GRAHAM, ET AL.,                                   CLAIMS 4 AND 5

               Defendants.




      Pursuant to Federal Rule of Civil Procedure 65(a) and Local Rule 65.1,

Plaintiffs Jared Nally and the Indian Leader Association (“Plaintiffs”) respectfully

submit this Motion for Preliminary Injunction on Claims 4 and 5. In support of this

motion, Plaintiffs state as follows:

      1.     On March 2, 2021, Plaintiffs filed this lawsuit alleging seven claims

against Defendants. Claims 4 and 5 of Plaintiffs’ Complaint challenge the

constitutionality of Haskell’s Campus Expression Policy, which states: “Discussion

and expression of all views is permitted, consistent with Haskell’s CIRCLE values

and subject only to requirements for the maintenance of order.” The CIRCLE

values are a set of subjective and amorphous terms, “Communication, Integrity,

Respect, Collaboration, Leadership, and Excellence,” that are included in Haskell’s

Code of Student Conduct and incorporated into the Campus Expression Policy.

      2.     As detailed in the accompanying memorandum of law, Plaintiffs are

entitled to a preliminary injunction enjoining Defendants from enforcing Haskell’s


                                          1
     Case 2:21-cv-02113-JAR-TJJ Document 12 Filed 05/19/21 Page 2 of 4




Campus Expression Policy because Plaintiffs are likely to succeed on the merits of

their challenges to the Campus Expression Policy. First, by restricting a broad

range of students’ protected expression, the Campus Expression Policy is overbroad

in violation of the First Amendment.

     3.     Second, by requiring adherence to amorphous and inherently

subjective CIRCLE values, the Campus Expression Policy is unconstitutionally

vague because it fails to give students notice of what expression is prohibited and

invites arbitrary enforcement by giving administrators unbridled discretion in

violation of the First and Fifth Amendments.

     4.     Moreover, the chilling effect on Plaintiffs’ expressive and due process

rights constitutes an irreparable harm.

     5.     Additionally, the balance of equities favors Plaintiffs, as Defendants

cannot present any interest that outweighs Plaintiffs’ interest in the enjoyment of

their constitutional rights.

     6.     Granting a preliminary injunction would also further the public

interest because it would protect the expressive and due process rights of hundreds

of other Haskell students.

     7.     Finally, this Court should waive Rule 65(c)’s bond requirement because

this is a public-interest lawsuit and imposing a preliminary injunction poses no

risk of financial loss to Defendants.

     8.     Accordingly, Plaintiffs respectfully request that this Court

preliminarily enjoin Defendants from enforcing the portion of the Campus




                                          2
      Case 2:21-cv-02113-JAR-TJJ Document 12 Filed 05/19/21 Page 3 of 4




Expression Policy that makes students’ expressive rights contingent upon

compliance with the CIRCLE values. This includes taking any action to

investigate, threaten, or punish students for violations of that portion of the

Campus Expression Policy and the CIRCLE values.

      9.     In further support of this motion, Plaintiffs submit the following

materials:

             a.    Declaration of Jared Nally with attached Exhibits 1 through 4.;

and

             b.    Declaration of Lindsie Rank with attached Exhibits 1 through 3.

      10.    Plaintiffs respectfully request a hearing on this motion under Local

Rule 7.2.

Dated: May 19, 2021

Respectfully submitted,

/s/ Stephen Douglas Bonney                    /s/ Darpana M. Sheth
STEPHEN DOUGLAS BONNEY                        DARPANA M. SHETH
KS. Bar No. 12322                             NY Bar No. 4287918
5542 Crestwood Drive                          KATLYN A. PATTON
Kansas City, MO 64110                         PA Bar No. 328353; OH Bar No. 097911
(816) 363–3675                                Admitted Pro Hac Vice
sdbonney@outlook.com                          FOUNDATION FOR INDIVIDUAL
                                                RIGHTS IN EDUCATION
                                              510 Walnut Street, Suite 1250
                                              Philadelphia, PA 19106
                                              Tel: (215) 717-3473
                                              Fax: (215) 717-3440
                                              darpana.sheth@thefire.org
                                              katlyn.patton@thefire.org

                                              Counsel for Plaintiffs Jared Nally and
                                              the Indian Leader Association




                                          3
      Case 2:21-cv-02113-JAR-TJJ Document 12 Filed 05/19/21 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I, Stephen D. Bonney, hereby certify that on May 19, 2021, a copy of the

foregoing motion was filed electronically. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt, and parties may access this filing through the Court’s

electronic filing system.



                                         /s/ Stephen Douglas Bonney
                                         STEPHEN DOUGLAS BONNEY




                                            4
